 



Exhibit 10.1
CHANGE IN CONTROL AGREEMENT
          THIS AGREEMENT, dated ___, ___, is made by and between US BioEnergy
Corporation (the “Company”), and ___(the “Executive”).
          WHEREAS, the Company considers it essential to the best interests of
its stockholders to foster the continued employment of key management personnel;
and
          WHEREAS, the Board recognizes that, as is the case with many publicly
held corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and
          WHEREAS, the Board has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company’s management, including the Executive, to their assigned
duties without distraction in the face of potentially disturbing circumstances
arising from the possibility of a Change in Control;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:
          1. Defined Terms. The definitions of capitalized terms used in this
Agreement are provided in the last Section hereof.
          2. Term of Agreement. The Term of this Agreement shall commence on the
date hereof and shall continue in effect through December 31, 2009; provided,
however, that commencing on January 1, 2009 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.
          3. Company’s Covenants Summarized. In order to induce the Executive to
remain in the employ of the Company and in consideration of the Executive’s
covenants set forth in Section 4 hereof, the Company agrees, under the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein. No Severance Payments shall be
payable under this Agreement unless there shall have been (or, under the terms
of the second sentence of Section 6.1 hereof, there shall be deemed to have
been) a termination of the Executive’s employment with the Company following a
Change in Control and during the Term. This Agreement shall not be construed as
creating an express or implied contract of

 



--------------------------------------------------------------------------------



 



employment and, except as otherwise agreed in writing between the Executive and
the Company, the Executive shall not have any right to be retained in the employ
of the Company.
          4. The Executive’s Covenants. The Executive agrees that, subject to
the terms and conditions of this Agreement, in the event of a Potential Change
in Control during the Term, the Executive will remain in the employ of the
Company until the earliest of (i) a date which is six (6) months from the date
of such Potential Change in Control, (ii) the date of a Change in Control,
(iii) the date of termination by the Executive of the Executive’s employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Executive’s employment for any reason.
          5. Compensation Other Than Severance Payments.
          5.1 Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive’s full salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period (other than any disability plan), until the Executive’s employment is
terminated by the Company for Disability.
          5.2 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive’s full salary to the Executive through the Date of Termination at the
rate in effect immediately prior to the Date of Termination or, if higher, the
rate in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason, together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company’s compensation and benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination or, if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.
          5.3 If the Executive’s employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive’s normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company’s retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the occurrence of the first
event or circumstance constituting Good Reason; provided, however, that the
Executive shall be entitled to a cash payment in respect of the Executive’s
accrued paid time off, calculated based on the Executive’s base

2



--------------------------------------------------------------------------------



 



salary in effect at the Date of Termination (without giving effect to any change
thereto constituting Good Reason).
          5.4 Upon the occurrence of a Change in Control, all of the Executive’s
then-outstanding options, restricted stock and other equity awards from the
Company which vest based on continued service with the Company shall immediately
vest. All of the Executive’s then-outstanding options, restricted stock and
other equity awards which vest based on the achievement of specific performance
criteria will vest on a pro-rata basis to the extent that the performance
criteria have been achieved as of the date of the Change in Control. If and to
the extent actual performance results as of the Change in Control date cannot be
determined at the time of the Change in Control, such performance-based equity
awards will vest on a pro-rata basis as of the date of the Change in Control
assuming performance at the target level was achieved.
          6. Severance Payments.
          6.1 Subject to Section 6.2 hereof, if the Executive’s employment is
terminated during the two year period immediately following a Change in Control
and during the Term, other than (A) by the Company for Cause, (B) by reason of
death or Disability, or (C) by the Executive without Good Reason, then the
Company shall pay the Executive the amounts, and provide the Executive the
benefits, described in this Section 6.1 (“Severance Payments”), in addition to
any payments and benefits to which the Executive is entitled under Section 5
hereof. For purposes of this Agreement, the Executive’s employment shall be
deemed to have been terminated following a Change in Control by the Company
without Cause or by the Executive with Good Reason, if within the 90 day period
prior to a Change in Control (i) the Executive’s employment is terminated by the
Company without Cause and such termination was at the request or direction of a
Person who has entered into an agreement with the Company the consummation of
which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control and the circumstance or
event which constitutes Good Reason occurs at the request or direction of such
Person, or (iii) the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason and such termination or the
circumstance or event which constitutes Good Reason is otherwise in connection
with or in anticipation of a Change in Control.
          (A) In lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and in lieu of any severance
benefit otherwise payable to the Executive, the Company shall pay to the
Executive a lump sum severance payment, in cash, equal to [three] [two] times
the sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
greater of (1) the target annual bonus of the Executive pursuant to any annual
bonus or incentive plan maintained by the Company in respect of the fiscal year
in which occurs the Date of Termination or (2) the annual bonus earned by the

3



--------------------------------------------------------------------------------



 



Executive pursuant to any annual bonus or incentive plan maintained by the
Company with respect to the fiscal year ending immediately prior to the fiscal
year in which occurs the Date of Termination.
          (B) For the [thirty-six (36)] [twenty-four (24)] month period
immediately following the Date of Termination, the Company shall arrange to
provide the Executive and his dependents health, vision care and dental
insurance benefits substantially similar to those provided to the Executive and
his dependents immediately prior to the Date of Termination or, if more
favorable to the Executive, those provided to the Executive and his dependents
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, at no greater after tax cost to the Executive than the
after tax cost to the Executive immediately prior to such date or occurrence;
provided, however, that, unless the Executive consents to a different method,
such health insurance benefits shall be provided through a third-party insurer.
Benefits otherwise receivable by the Executive pursuant to this Section 6.1(B)
shall be reduced to the extent benefits of the same type are received by or made
available to the Executive by a subsequent employer during the [thirty-six (36)]
[twenty-four (24)] month period following the Executive’s termination of
employment (and any such benefits received by or made available to the Executive
shall be reported to the Company by the Executive).
          6.2 (A) Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive’s employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, including the Severance Payments, being hereinafter
referred to as the “Total Payments”) would not be deductible (in whole or part),
by the Company, an affiliate or Person making such payment or providing such
benefit as a result of section 280G of the Code, then, to the extent necessary
to make such portion of the Total Payments deductible (and after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement), the cash Severance
Payments shall first be reduced (if necessary, to zero), and all other Severance
Payments shall thereafter be reduced (if necessary, to zero); provided, however,
that the Executive may elect to have the noncash Severance Payments reduced (or
eliminated) prior to any reduction of the cash Severance Payments.
          (B) For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the Change in Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of section 280G(b)(2) of the Code,

4



--------------------------------------------------------------------------------



 



including by reason of section 280G(b)(4)(A) of the Code, (iii) the Severance
Payments shall be reduced only to the extent necessary so that the Total
Payments (other than those referred to in clauses (i) or (ii)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of section 280G(b)(4)(B) of the Code or are otherwise not subject to
disallowance as deductions by reason of section 280G of the Code, in the opinion
of Tax Counsel, and (iv) the value of any noncash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of sections 280G(d)(3) and (4) of the
Code.
          (C) If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding that, notwithstanding the good faith
of the Executive and the Company in applying the terms of this Section 6.2, the
Total Payments paid to or for the Executive’s benefit are in an amount that
would result in any portion of such Total Payments being subject to the Excise
Tax, then, if such repayment would result in (i) no portion of the remaining
Total Payments being subject to the Excise Tax and (ii) a dollar-for-dollar
reduction in the Executive’s taxable income and wages for purposes of federal,
state and local income and employment taxes, the Executive shall have an
obligation to pay the Company upon demand an amount equal to the sum of (i) the
excess of the Total Payments paid to or for the Executive’s benefit over the
Total Payments that could have been paid to or for the Executive’s benefit
without any portion of such Total Payments being subject to the Excise Tax; and
(ii) interest on the amount set forth in clause (i) of this sentence at the rate
provided in section 1274(b)(2)(B) of the Code from the date of the Executive’s
receipt of such excess until the date of such payment.
          6.3 Subject to Section 14 hereof, the payments provided in subsection
(A) of Section 6.1 hereof shall be made not later than the fifth day following
the Date of Termination. At the time that payments are made under this
Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement).
          6.4 The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive’s employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.
          7. Termination Procedures and Compensation During Dispute.

5



--------------------------------------------------------------------------------



 



          7.1 Notice of Termination. After a Change in Control and during the
Term, any purported termination of the Executive’s employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.
          7.2 Date of Termination. “Date of Termination,” with respect to any
purported termination of the Executive’s employment after a Change in Control
and during the Term, shall mean (i) if the Executive’s employment is terminated
for Disability, thirty (30) days after Notice of Termination is given (provided
that the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).
          7.3 Dispute Concerning Termination. If within fifteen (15) days after
any Notice of Termination is given, or, if later, prior to the Date of
Termination (as determined without regard to this Section 7.3), the party
receiving such Notice of Termination notifies the other party that a dispute
exists concerning the termination, the Date of Termination shall be extended
until the earlier of (i) the date on which the Term ends or (ii) the date on
which the dispute is finally resolved, either by mutual written agreement of the
parties or by a final judgment, order or decree of an arbitrator or a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.
          7.4 Compensation During Dispute. If a purported termination occurs
following a Change in Control and during the Term and the Date of Termination is
extended in accordance with Section 7.3 hereof, the Company shall continue to
pay the Executive the full compensation in effect when the notice giving rise to
the dispute was

6



--------------------------------------------------------------------------------



 



given (including, but not limited to, salary) and continue the Executive as a
participant in all compensation, benefit and insurance plans in which the
Executive was participating when the notice giving rise to the dispute was
given, until the Date of Termination, as determined in accordance with
Section 7.3 hereof. Amounts paid under this Section 7.4 are in addition to all
other amounts due under this Agreement (other than those due under Section 5.2
hereof) and shall not be offset against or reduce any other amounts due under
this Agreement.
          8. No Mitigation. The Company agrees that, if the Executive’s
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof or
Section 7.4 hereof. Further, except as specifically provided in Section 6.1(B)
hereof, no payment or benefit provided for in this Agreement shall be reduced by
any compensation earned by the Executive as the result of employment by another
employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.
          9. Successors; Binding Agreement.
          9.1 In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.
          9.2 This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive’s
estate.
          10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive’s signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon actual receipt:

7



--------------------------------------------------------------------------------



 



To the Company:
US BioEnergy Corporation
5500 Cenex Drive
Inver Grove Heights, Mn 55077
Attention: General Counsel
          11. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and such officer as may be specifically
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or of any lack of compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. This Agreement supersedes any other
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof which have been made by either party;
provided, however, that this Agreement shall supersede any agreement setting
forth the terms and conditions of the Executive’s employment with the Company
only in the event that the Executive’s employment with the Company is terminated
on or following a Change in Control, by the Company other than for Cause or by
the Executive for Good Reason. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
South Dakota, without reference to the conflicts of laws provisions thereof. All
references to sections of the Exchange Act or the Code shall be deemed also to
refer to any successor provisions to such sections. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration.
          12. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          13. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
          14. Section 409A Compliance. It is the intention of the Company and
the Executive that this Agreement not result in taxation of the Executive under
Section 409A of the Code and the regulations and guidance promulgated thereunder
and that the Agreement shall be construed in accordance with such intention.
Without limiting the generality of the foregoing, the Company and the Executive
agree as follows:

8



--------------------------------------------------------------------------------



 



     (i) Notwithstanding anything to the contrary herein, if the Executive is a
“specified employee” (within the meaning of Section 409A(a)(2)(B)(i) of the
Code) with respect to the Company, any amounts (or benefits) otherwise payable
to or in respect of him under this Agreement pursuant to the Executive’s
termination of employment with the Company shall be delayed, to the extent
required so that taxes are not imposed on the Executive pursuant to Section 409A
of the Code, until the earliest date permitted by Section 409A(a)(2) of the
Code;
     (ii) For purposes of this Agreement, the Executive’s employment with the
Company will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A
of the Code;
     (iii) To the extent necessary to comply with the provisions of Section 409A
of the Code and the guidance issued thereunder (A) reimbursements to the
Executive as a result of the operation of Section 6.1(B) or Section 6.4 hereof
shall be made not later than the end of the calendar year following the year in
which the reimbursable expense is incurred and shall otherwise be made in a
manner that complies with the requirements of Treasury
Regulation Section 1.409A-3(i)(l)(iv) and (B) if Executive is a “specified
employee” (within the meaning of Section 409A(a)(2)(B)(i) of the Code), any
reimbursements to the Executive as a result of the operation of such sections
with respect to a reimbursable event within the first six months following the
Date of Termination which are required to be delayed pursuant to Section 14(i)
shall be made as soon as practicable following the date which is six months and
one day following the Date of Termination (subject to clause (A) of this
sentence); and
     (iv) If the provisions of Section 5.4 are applicable to an equity or
equity-based award subject to the provisions of Section 409A of the Code and the
immediate payment of the award contemplated by Section 5.4 would result in
taxation under Section 409A, payment of such awards shall be made upon the
earliest date upon which such payment may be made without resulting in taxation
under Section 409A of the Code.
          15. Definitions. For purposes of this Agreement, the following terms
shall have the meanings indicated below:
          (A) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.
          (B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.
          (C) “Base Amount” shall have the meaning set forth in section
280G(b)(3) of the Code.
          (D) “Board” shall mean the Board of Directors of the Company.

9



--------------------------------------------------------------------------------



 



          (E) “Cause” for termination by the Company of the Executive’s
employment shall mean the Executive’s (i) commission of a felony or other crime
of moral turpitude, (ii) breach of any material term of the severance agreement
or the company’s policies and procedures, as in effect from time to time,
(iii) willful and continued failure to perform material duties of his position
or habitual neglect of any such material duties, which failure or neglect
continues after the employee has been given notice and 30 days to cure, or
(iv) willful engaging in conduct that is materially injurious to the company,
monetarily or otherwise.
          (F) A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:
          (I) Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act) acquires or becomes a “beneficial owner” (as
defined in Rule 13d-3 or any successor rule under the Securities Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Voting Securities, provided, however, that the
following shall not constitute a Change in Control pursuant to this
Section 15(F)(I): (A) any acquisition of Voting Securities or Stock of the
Company directly from the Company other than in connection with a transaction
described in Section 15(F)(III); (B) any acquisition or beneficial ownership by
the Company or a Subsidiary; (C) any acquisition or beneficial ownership by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its Subsidiaries; (D) any acquisition or beneficial ownership
by any corporation with respect to which, immediately following such
acquisition, more than 50% of the combined voting power of the Company’s then
outstanding Voting Securities and the Stock of the Company is then beneficially
owned, directly or indirectly, by all or substantially all of the persons who
beneficially owned Voting Securities and Stock of the Company immediately prior
to such acquisition in substantially the same proportions as their ownership of
such Voting Securities and Stock, as the case may be, immediately prior to such
acquisition; or
          (II) A majority of the members of the Board shall not be Continuing
Directors; or;
          (III) The consummation of a merger, consolidation or reorganization of
the Company or a statutory exchange of outstanding Voting Securities of the
Company, unless, immediately following such merger, consolidation,
reorganization or exchange, all or substantially all of the persons who were the
beneficial owners, respectively, of Voting Securities and Stock of the Company
immediately prior to such reorganization, merger, consolidation or exchange
beneficially own, directly or indirectly, more than 50% of, respectively, the
combined voting

10



--------------------------------------------------------------------------------



 



power of the then outstanding voting securities entitled to vote generally in
the election of directors and the then outstanding shares of common stock, as
the case may be, of the corporation resulting from such reorganization, merger,
consolidation or exchange in substantially the same proportions as their
ownership immediately prior to such reorganization, merger, consolidation or
exchange, of the Voting Securities and Stock of the Company, as the case may be;
or
          (IV) Approval by the shareholders of the Company of (x) a complete
liquidation or dissolution of the Company or (y) the consummation of the sale or
other disposition of all or substantially all of the assets of the Company (in
one or a series of transactions), other than to a corporation with respect to
which, immediately following such sale or other disposition, more than 50% of,
respectively, the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and the then outstanding shares of common stock of such corporation is
then beneficially owned, directly or indirectly, by all or substantially all of
the persons who were the beneficial owners, respectively, of the Voting
Securities and Stock of the Company immediately prior to such sale or other
disposition in substantially the same proportions as their beneficial ownership
immediately prior to such sale or other disposition, of the Voting Securities
and Stock of the Company, as the case may be.
          (G) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          (H) “Company” shall mean US BioEnergy Corporation and, except in
determining whether or not any Change in Control of the Company has occurred,
shall include any successor to its business and/or assets which assumes and
agrees to perform this Agreement by operation of law, or otherwise.
          (I) “Continuing Directors” means: (i) individuals who, on the date of
this Agreement, are directors of the Company; (ii) individuals elected as
directors of the Company subsequent to the date hereof for whose election
proxies shall have been solicited by the Board; and (iii) any individual elected
or appointed by the Board to fill vacancies on the Board caused by death or
resignation (but not by removal) or to fill newly-created directorships;
provided, however, that a Continuing Director shall not include a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company.
          (J) “Date of Termination” shall have the meaning set forth in
Section 7.2 hereof.

11



--------------------------------------------------------------------------------



 



          (K) “Disability” shall be deemed the reason for the termination by the
Company of the Executive’s employment, if, as a result of the Executive’s
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive’s duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive’s duties.
          (L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (M) “Executive” shall mean the individual named in the first paragraph
of this Agreement.
          (N) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent) after any Change in Control, or prior to a Change in Control under the
circumstances described in clauses (ii) and (iii) of the second sentence of
Section 6.1 hereof (treating all references in paragraphs (I) through (VI) below
to a “Change in Control” as references to a “Potential Change in Control”), of
any one of the following acts by the Company, or failures by the Company to act,
unless such act or failure to act is corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:
          (I) a material adverse alteration in the nature or status of the
Executive’s duties, responsibilities or stature from those in effect immediately
prior to the Change in Control;
          (II) a material reduction in the Executive’s salary or target annual
bonus opportunity from those in effect immediately prior to the Change in
Control;
          (III) failure by the Company to pay the Executive current compensation
within a reasonable period after that compensation is due;
          (IV) failure by the Company to provide the Executive with benefits
that are substantially similar in the aggregate to those provided to the
Executive immediately prior to the Change in Control, except for reductions in
benefits which apply to all similarly situated individuals;
          (V) a relocation of the Executive’s principal place of employment to a
new work location 50 miles or more from the Executive’s place of employment
immediately prior to the Change in Control, excluding a relocation to the
Minneapolis/St. Paul, Minnesota greater metropolitan area; or

12



--------------------------------------------------------------------------------



 



          (VI) the failure by the Company to require a successor to assume this
Agreement.
          The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder.
          (O) “Notice of Termination” shall have the meaning set forth in
Section 7.1 hereof.
          (P) “Person” shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof
          (Q) “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:
          (I) the Company enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;
          (II) the Company or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;
          (III) any Person becomes the Beneficial Owner, directly or indirectly,
of securities of the Company representing [15]% or more of either the then
outstanding             shares of common stock of the Company or the combined
voting power of the Company’s then outstanding securities (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates); or
          (IV) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
          (R) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.
          (S) “Severance Payments” shall have the meaning set forth in
Section 6.1 hereof.
          (T) “Stock” means the common stock, $0.01 par value per share, of the
Company.

13



--------------------------------------------------------------------------------



 



          (U) “Subsidiary” means any corporation (other than the Company),
foreign or domestic, in an unbroken chain of corporations beginning with the
Company if each of the corporations (other than the last corporation in the
unbroken chain) owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain.
          (V) “Tax Counsel” shall have the meaning set forth in Section 6.2
hereof.
          (W) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).
          (X) “Total Payments” shall mean those payments so described in
Section 6.2 hereof.
          (Y) “Voting Securities” means the Company’s then outstanding
securities entitled to vote generally in the election of directors.

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

            US BIOENERGY CORPORATION
      By:               Name:               Title:       

             
 
                          EXECUTIVE
   
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
           

15